Citation Nr: 1827028	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-37 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to additional VA death pension benefits for the appellant's daughter, J.G., as a dependent child.


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to April 1971.  He died in February 1990.  The appellant is claiming additional VA death pension benefits for her daughter as a dependent child.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In her October 2014 substantive appeal, the appellant requested a Board hearing in Washington, D.C.  A Board hearing was scheduled in May 2015; however, the appellant failed to appear and has not submitted a motion requesting a new hearing.  As such, the appellant's hearing request is deemed withdrawn.  

Additional evidence has been associated with the record that has not been considered by the RO.  However, this evidence is not pertinent to the claim and thus, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   


FINDINGS OF FACT

1.  J.G. was born in December 1989, reached the age of 18 in December 2007 and the age of 23 in December 2012.

2.  J.G. was not permanently incapable of self-support at the time she attained the age of 18 years.  

3.  The appellant did not submit evidence showing that J.G. was completing education or training prior to attaining the age of 23 years.  



CONCLUSION OF LAW

The criteria for entitlement to additional VA death pension benefits for the appellant's daughter, J.G, have not been met.  38 U.S.C. § 101 (2012); 38 C.F.R. §§ 3.57, 3.403, 3.503 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking additional VA death pension benefits for her daughter, J.G.  J.G. was born in December 1989, reached the age of 18 in December 2007 and the age of 23 in December 2012.  The Veteran died in February 1990 and in November 1991, the appellant was awarded death pension benefits.  In support of her current claim for additional death pension benefits, the appellant submitted a VA Form 21-674, Request for Approval of School Attendance, on April 1, 2013, for her daughter, J.G.
 
The term "child" means a person who is unmarried and (i) who is under the age of eighteen years; (ii) who, before attaining the age of eighteen years, became permanently incapable of self-support; or (iii) who, after attaining the age of eighteen years and until completion of education or training (but not after attaining the age of twenty-three years), is pursuing a course of instruction at an approved educational institution.  See 38 U.S.C. § 101  (4)(A); 38 C.F.R. § 3.57(a).

Additional pension or compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved school and a claim for such benefits is filed within one year from the child's 18th birthday.  38 C.F.R. § 3.667(a)(1). 

Pension or compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within one year from that date.  38 C.F.R. § 3.667 (a)(2).

Based on the evidence of record, the Board must find that entitlement to additional VA death pension benefits for the appellant's daughter, J.G., as a dependent child is not warranted.  In this regard, J.G. does not meet the definition of a child for VA purposes.  Initially, the Board observes that the evidence of record does not show that J.G. was permanently incapable of self-support by reason of physical or mental defect upon attaining the age of 18 years.  Importantly, the appellant has not asserted that J.G. was permanently incapable of self-support.  Moreover, the appellant has not submitted any medical evidence documenting any such physical or mental defects prior to J.G. reaching 18 years of age.  Moreover, there is no evidence of record showing that an application for inclusion of J.G. to the appellant's death pension benefits due to attaining education training was received prior to the dependent reaching age 23 in December 2012.  Rather, the initial application was submitted in April 2013.

In conclusion, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to additional VA death pension benefits for the appellant's daughter, J.G., as a dependent child.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b).



ORDER

Entitlement to additional VA death pension benefits for the appellant's daughter, J.G., as a dependent child is denied. 




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


